Citation Nr: 9930253
Decision Date: 10/22/99	Archive Date: 12/06/99

DOCKET NO. 90-54 761               DATE OCT 22, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Wichita, Kansas

THE ISSUES

Entitlement to service connection for alcoholism as being
proximately due to or the result of a service-connected disability.

Entitlement to restoration of a 100 percent rating for psychiatric
disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

COUNSEL FOR THE BOARD

W. R. Harryman, Counsel

FINDINGS OF FACT

1  The veteran in this case served on active duty from November
1966 to November 1969.

2.  On October 15, 1999, the Board was notified by the Department
of Veterans Affairs (VA) Regional Office in Wichita, Kansas, that
the veteran died on May [redacted] 1999.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction
to adjudicate the merits of this claim. 38 U.S.C.A. 7104(a) (West
Supp. 1999); 38 C.F.R. 20.1302 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal.
As a matter of law, veterans' claims do not survive their deaths.
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith
v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7
Vet. App. 42, 47 (1994). This appeal on the merits has become moot
by virtue of the death of the veteran and must be dismissed for
lack of jurisdiction. See 38 U.S.C.A. 7104(a) (West Supp. 1999); 38
C.F.R. 20.1302 (1999).

2 -

In reaching this determination, the Board intimates no opinion as
to the merits of this appeal or to any derivative claim brought by
a survivor of the veteran. 38 C.F.R. 20.1106 (1999).

ORDER

The appeal is dismissed.

C. W. Symanski 
Member, Board of Veterans' Appeals

- 3 -


Decision Date: 07/28/95Archive Date: 
07/28/95 
DOCKET NO.  90-54 761)DATE 
) 
RECONSIDERATION) 
) 
 
On appeal from the decision of the  
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri 
 
 
THE ISSUES 
 
1.  Entitlement to service connection for alcoholism as 
being proximately due to or the result of a service-
connected disability. 
 
2.  Entitlement to restoration of a 100 percent rating for 
psychiatric disability. 
 
 
REPRESENTATION 
 
Appellant represented by:Keith D. Snyder, Attorney at 
Law 
 
 
ATTORNEY FOR THE BOARD 
 
Jeffrey A. Pisaro, Counsel 
INTRODUCTION 
 
The veteran had active service from November 1966 to 
November 1969.   
 
By rating action of the St. Louis, Missouri, Regional Office 
(RO) in October 1989, the evaluation for psychiatric 
disability was reduced from 100 percent to 70 percent 
disabling.  By rating action in November 1989, entitlement 
to service connection for alcoholism as being proximately 
due to or the result of a service-connected disability was 
denied.  In July 1990, the Board of Veterans' Appeals 
(Board) issued a decision denying the veteran's claim for 
entitlement to service connection for alcoholism secondary 
to service connected disability.  Entitlement to restoration 
of the 100 percent rating for psychiatric disability was 
also denied by the Board.   
 
Subsequently, a Motion for Reconsideration of the prior 
Board decision was granted by order in December 1994 by the 
authority granted to the Chairman in 38 U.S.C.A. § 7103 
(West 1991), and the case is now before an expanded 
Reconsideration panel of the Board.  In that same month, the 
veteran's representative waived the opportunity to submit 
further information or argument.  This Remand replaces the 
July 1990 decision. 
 
 
REMAND 
 
The veteran contends that he suffers from alcoholism which 
is secondary to his service-connected psychiatric disability 
to include post-traumatic stress disorder (PTSD).  In 
essence, he maintains that he "self medicated" his PTSD with 
alcohol, which resulted in the development of alcoholism.   
 
By rating action in July 1987, the veteran's grant of 
service connection for psychiatric disability for latent 
schizophrenia with dysthymic disorder, and major depressive 
disorder, was extended to include PTSD.  The rating action 
indicated that a diagnosis of PTSD was felt to be supported 
by the evidence and it was included with the other 
diagnoses.  The RO noted that a history of service in 
Vietnam, a combat decoration, and a field type assignment 
were conceded.   
 
In this case, critical elements of a diagnosis of PTSD, most 
fundamentally those concerning the existence of a stressor 
or stressors, appear to have been based wholly upon 
statements of history provided to various examiners by the 
veteran.  The question of whether the veteran was exposed to 
a stressor in service is a factual determination and VA 
adjudicators are not bound to accept such statements simply 
because treating medical providers have done so.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991) (affirmed on 
reconsideration, 1 Vet.App. 406 (1991)); Wilson v. 
Derwinski, 2 Vet.App. 614 (1992).  The veteran's accounts of 
alleged stressors are inconsistent with the existing record 
and raise significant questions as to the veteran's 
credibility that can not be ignored and are likewise tied to 
development of the factual record.  Since the theory of 
entitlement to service connection for alcoholism is that it 
was actually to "self-medicate" PTSD, the Board can not 
ignore the question of the underlying validity of the 
diagnosis of PTSD.   
 
In the case of Zarycki v. Brown, 6 Vet.App. 91 (1993), the 
Court set forth the framework for establishing the presence 
of a recognizable stressor, which is the essential 
prerequisite to support the diagnosis of PTSD.  The Court 
analysis divides into two major components:  The first 
component involves the evidence required to demonstrate the 
existence of an alleged stressor event; the second involves 
a determination as to whether the stressful event is of the 
quality required to support the diagnosis of PTSD. 
 
With regard to the first component of the Court analysis, 
under 38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304 
(1994), and the applicable VA Manual 21-1 provisions, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet.App. 60 (1993).  
Whether a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
service department evidence.  In other words, the claimant's 
assertions that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he "engaged in 
combat with the enemy."  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory, " e.g., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Zarycki at 98. 
 
Although the veteran's service personnel records have not 
been obtained, his DD Form 214 contains no reference to any 
combat citations.  The veteran was awarded the Bronze Star 
Medal, but there is no evidence this award was for anything 
other than meritorious service.  Records now on file do not 
show that the veteran was entitled to receive the Purple 
Heart Medal, the Combat Infantryman Badge, or other awards 
or decorations appropriate to his branch of service denoting 
participation in combat with the enemy.  In stark contrast 
with the current record are the stressor events described by 
the veteran on recent VA examinations.  On VA examination in 
August 1989, the veteran reported that while serving in 
Vietnam in the infantry as a platoon leader, he had been 
captured for 37 days when he was on a long range 
reconnaissance patrol.  One of his most traumatic memories 
was that all of the men who were captured with him were 
killed during captivity.  The April 1991 report of VA 
psychiatric examination indicates that the veteran had 
commanded a battalion of men during the TET offensive, that 
he lost approximately 70 of the 110 men in his command, that 
the veteran was wounded in the right leg, the chin and the 
head, and that he received three Purple Hearts.     
 
In West v. Brown, 7 Vet.App. 70 (1994), the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, 
the facts must also establish that the alleged stressful 
event was sufficient to give rise to PTSD.  Id.  at 98-99.  
In West, the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.   
 
Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required 
to support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressors have been accepted as established 
by the record, and the medical examiners must be instructed 
that only those events may be considered in determining 
whether stressors to which the veteran was exposed during 
service were of sufficient severity as to have resulted in 
current psychiatric symptoms.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, if the 
examiners render a diagnosis of PTSD that is not clearly 
based on stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  Obviously, the validity of 
the diagnosis of PTSD would have a significant impact on the 
question of whether the veteran's chronic alcoholism 
developed as a result of PTSD.   
 
VA's duty to assist the veteran in the development of facts 
pertaining to his claim as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), includes obtaining available records which are 
relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  The August to September 1991 VA 
hospitalization report reflects that the veteran was to 
receive follow-up care at the mental hygiene clinic at 
Fayetteville, and a July 1989 request for VA records by the 
Social Security Administration (SSA) disability 
determinations unit indicates that the veteran had filed a 
claim for benefits.  All available records from the above 
sources should be obtained. 
 
In addition, in a recent decision, the Court  has held that 
additional disability resulting from the aggravation of a 
non-service connected condition by a service connected 
condition is compensable under 38 C.F.R. § 3.310(a).  Allen 
v. Brown, 7 Vet.App. 439 (1995).  The RO has not had the 
opportunity to make the initial determination as to whether 
the benefit sought on appeal may be granted under the Allen 
case.   
 
Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions: 
 
1.  The RO should contact the veteran through his attorney 
and obtain the names and addresses of all health care 
providers where he has received treatment.  Thereafter, the 
RO should obtain legible copies of all records which have 
not been obtained to include outpatient treatment records 
from the Fayetteville VA medical center.  All records, once 
obtained, must be associated with the claims folder. 
 
2.  The RO should contact the SSA and determine whether the 
veteran's claim for SSA disability benefits has been 
adjudicated.  If so, a copy of the decision and the medical 
records upon which it was based should be obtained and 
associated with the claims folder. 
 
3.  The RO should contact the veteran through his attorney 
and request a comprehensive statement containing as much 
detail as possible regarding the stressors to which he 
alleges he was exposed in service.  The veteran should be 
asked to provide specific details of the claimed stressful 
events during service, such as dates, places, detailed 
descriptions of events, and identifying information 
concerning any other individuals involved in the events, 
including their names, ranks, units of assignment or any 
other identifying detail.  The veteran is advised that this 
information is vitally necessary to obtain supportive 
evidence of the stressful events and that he must be as 
specific as possible because without such details an 
adequate search for verifying information can not be 
conducted. 
 
4.  With the additional information obtained, the RO should 
review the file and prepare a summary of all the claimed 
stressors.  This summary, and all associated documents, 
should be sent to the United States Army and Joint Services 
Environmental Support Group, 7798 Cissna Road, Springfield, 
Virginia 22150.  They should then be requested to provide 
any information which might corroborate the veteran's 
alleged stressors.  The RO should further contact the 
National Personnel Records Center (NPRC), and obtain the 
veteran's service personnel records, and attempt to obtain a 
copy of the award order or citation for the award of the 
veteran's claimed Purple Hearts or any documentation to 
support his allegations of combat injuries or prisoner of 
war status.   
 
5.  Following the above, the RO must make a specific 
determination, based upon the complete record, with respect 
to whether the veteran was exposed to a stressor or 
stressors in service, and if so, what was the nature of the 
specific stressor or stressors.  In rendering this 
determination, the attention of the RO is directed to the 
cases of Zarycki and West and the discussion above.  In any 
event, the RO must specifically render a finding as to 
whether the veteran "engaged in combat with the enemy."  If 
the RO determines that the record establishes the existence 
of a stressor in service, the RO must specify what stressor 
or stressors in service it has been determined are 
established by the record.  In reaching this determination, 
the RO should address any credibility questions raised by 
the record. 
 
6.  The RO should arrange for the veteran to be accorded an 
examination by a board of two VA psychiatrists who have not 
previously examined him to determine the diagnoses of all 
psychiatric disorders that are present.  The examination 
should be conducted in accordance with the VA Physician's 
Guide for Disability Evaluation Examinations.  All indicated 
tests, including appropriate psychological studies, should 
be conducted.  The claims file must be made available to and 
reviewed by the examiners prior to the examination.  The RO 
must specify for the examiners the stressor or stressors 
that it has determined are established by the record and the 
examiners must be instructed that only these events may be 
considered for the purpose of determining whether exposure 
to a stressor in service has resulted in current psychiatric 
symptoms and whether the diagnostic criteria to support the 
diagnosis of PTSD (and any other psychiatric disability) 
have been satisfied.  The examiners should integrate the 
previous psychiatric findings and diagnoses with current 
findings to obtain a true picture of the nature of the 
veteran's psychiatric status.  If the diagnosis of PTSD is 
deemed appropriate, the examiners should comment upon the 
link between the current symptomatology and one or more of 
the inservice stressors found to be established by the RO.  
The examiners should also review the records and render an 
opinion as to whether alcoholism is secondary to a 
psychiatric disability, however diagnosed, or whether the 
alcoholism is primary in nature.  If the onset of alcoholism 
is not the result of a psychiatric disability, the examiners 
must also express an opinion as to whether it is at least as 
likely as not that the psychiatric disability, however 
diagnosed, caused the alcoholism to become more severe.  The 
report of examination should include the complete rationale 
for all opinions expressed. 
 
7.  Following completion of the foregoing, the RO must 
review the claims folder and ensure that the foregoing 
developments have been completed in full.  If any 
development is incomplete, appropriate corrective action 
should be implemented.  When the requested development is 
fully completed, the RO should readjudicate the veteran's 
claim with specific consideration being given to whether the 
Allen case cited above has any application.  If the claim is 
not granted to the veteran's satisfaction, he and his 
attorney should be furnished with a supplemental statement 
of the case.  They should then be afforded a reasonable 
opportunity to respond. 
 
Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be  
drawn regarding the final disposition of the claim as a 
result of this action.  The issue of entitlement to 
restoration of a 100 percent rating for psychiatric 
disability is deferred pending completion of the requested 
development. 
 
 
I. S. SHERMAN R. M. PELLETIER 
Member, Board of Veterans' Appeals Member, Board of 
Veterans' Appeals 
 
 
C. W. SYMANSKI 
Member, Board of Veterans' Appeals 
 
 
 MICHAEL D. LYONGARY  L. GICK 
Member, Board of Veterans' Appeals  Member, Board of 
Veterans' Appeals 
 
 
RICHARD B. FRANK 
Member, Board of Veterans' Appeals 
 
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Veterans Appeals.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1994). 
- 2 -


